Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “comprises” while claim 1 recites the limitation “consisting of”.  Claim 13 depends on claim 1. By using comprising in claim 13, Applicant is attempting to broaden the narrow claim limitation in claim 1.  It would be more appropriate to just sya wherein the resin powder is polybutylene terephthalate.  Since it is inherently a polyester, and fits within the confines of the previous consists.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al (US 2015/0336292) in view of Watanabe (US 2016/0038633). 
Regarding claims 1 and 2
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further narrowed the range to 0.86 - 0.89 to prevent manufactured objects from having voids while ensuring the easy removal of uncured powder. 
Regarding claim 6, the resin powder of Mikulak is selected from the same polymers as those of the claimed invention [00024]. Therefore, it is expected that the resin powder of Mikulak possess the same chemical/physical properties of claim 6. 
Regarding claim 13, Mikulak discloses the resin is polybutylene terephthalates [0024].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al (US 2015/0336292) and Watanabe (US 2016/0038633) and further in view of Hesse et al (US 2008/0152910).
Regarding claims 3-5, Mikulak teaches the average diameter of the micropellet is 10 to about 250 µm [0013] and the examples of suitable ratios between length and diameter range from about 1:2 to 3:1 [0018], which overlaps with the ratio of the height to the long side is from 0.5 to 2. Mikulak does not explicitly teach wherein the pillar-like form particles have a base having a long side of from 5 to 200 µm and a height of from 5 to 200 µm or wherein the resin powder has a particle diameter ratio of a volume average particle diameter to a number average particle diameter 2.00 or less. However, analogous art, Hesse teaches that powder for . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al (US 2015/0336292) and Watanabe (US 2016/0038633), and further in view in view of Hattig et al (US 2017/0129177 A1) .
Regarding claims 8-10, Mikulak is silent to the resin powder having a fluidizer attached to a surface. However, it is well known in the art to include fluidizer to resin powder. For example, Hattig et al discloses fluidizer with diameter less than 0.15 mm and contains at least one of silica and titania [0046-0047]. This enables the composition which, after processing by means of powder-based additive manufacturing processes, give objects which have good mechanical properties [0010]. 
Claim 14 is unpatentable over Mikulak et al (US 2015/0336292) in view of Watanabe (US 2016/0038633) and further in view of Greger et al (US 2015/0148467 A1). 
Although Mikulak is silent to the tap density of the resin powder, one ordinary skill in the art would look to conventional art to determine the typical tap density used in resin powder. Analogous resin powder art, Greger, discloses a density of at least 0.75 g/cm3 [0019]. This overlaps with applicant’s claimed range that the tape density of the resin powder is 0.73 or greater. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It 3 or greater since it is conventionally known in the art. Additionally, this density allows the shaped article to be well- balanced [0044]. 

Response to Arguments
Applicant's arguments filed 12/18 have been fully considered but they are not persuasive. The new claim limitations are still rendered obvious since Mikulak discloses pillar-like form particles having no points (100% no points) in paragraph 0018. 
In response to applicant's argument that Mikulak and Watanabe are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Mikulak and Watanabe are directed towards resin powder particles. Furthermore, Watanabe does not exclude the teachings of a pillar-like form. Watanabe’s teachings are directed towards solid free form objects [0139] which one ordinary skilled in the art would recognize as including pillar like forms. 
Applicant argues Mikulak and Watanabe are directed towards multiple resins while the Applicant is limiting his/her invention to only one type or resin. However, Applicant’s claim 1 choses one resin from a vast list and overlaps with Mikulak’s types of resin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743